DETAILED ACTION
This communication is responsive to the application and claim set filed December 29, 2020.  Claims 1-24 are currently pending.
Claims 1-22 are REJECTED for the reasons set forth below.  Claims 4 and 17 are rejected under 35 USC 112, but otherwise contain allowable subject matter.
Claims 23 and 24 are ALLOWED.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to US 63/037,791, filed June 11, 2020.

Claim Objections
Claims 7 and 24 are objected to because of the informalities set forth below.  
In each instance, appropriate correction is required.
Regarding claim 7, the groups defining X are largely illegible.
Regarding claim 24, there should be the word “or” at the end of (b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4, 6, 16, 17, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 4 and 6, the group defining X is indefinite because Applicant has incorporated improper Markush language.  Thus, it is not clear if Applicant intends X to be a closed group defined by the members set forth in claim 6, or if Applicant intends X to be an open and undefined group.  To clarify, the examiner suggests changing the word “or” to “and” so that the Markush language is proper.

Regarding claim 10, it is not clear from the claim or the Specification what type of molecular weight is intended.  Weight average?  Number average?  Z-average?  This is particularly unclear because w and n may be any value.  At some point, the recited compounds become polymers, with different molecular weights, Mw, Mn, etc.

Regarding claims 16 and 17, it is not clear whether the polymer, copolymer, or oligomer contains an additional solid material that has a Tg greater than about 150°C, or is the claimed polymer, copolymer, or oligomer itself is a solid material with the recited Tg.

Regarding claim 21, it is not clear how the material is “used.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (US 9,902,695).
Regarding claims 1-3, 5-8, and 13, Das teaches the following compound:

    PNG
    media_image1.png
    126
    564
    media_image1.png
    Greyscale

(col. 33.)  Each R5 is a CH2 group, R6 is a linear C4 group, both X groups are vinyl benzene, Z is H, and w and n are both 0.  Das also discloses that the compounds of the ‘695 patent have a Df ranging from about 0.0001 to about 0.004.  (col. 2, lines 12-14.)
Regarding claim 5 specifically, when n is 0 (as is the case above), only one R6 is present.

Regarding claim 9, Das is silent as to the solubility of the above compound, other than to note that the disclosed compounds may be “blended” into solvents such as MEK, xylene, and DMF.  (col. 70, lines 29-34.)  However, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).)  In this instance, Das teaches the identical chemical structure to that of the present claims.  Thus, it must possess the same properties, even if not disclosed.

Regarding claim 10, the above compound has a formula of C-30H36, with a molecular weight of 396 g/mol, which is within the claimed range.

Regarding claim 11, Das teaches that the disclosed resin compositions may further comprise additives such as adhesion agents, antioxidants, peroxides/crosslinking agents, flame retardants, diluents, and fillers.  (col. 68, lines 51-55.)

Regarding claim 12, Das teaches that the disclosed compounds have a Dk value of about 1.5 to about 3.  (col. 2, lines 8-9.) 

Regarding claims 13 and 14, Das teaches a resin composition comprising compounds such as the one discussed above and an additional component or monomer:

    PNG
    media_image2.png
    224
    407
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    239
    410
    media_image3.png
    Greyscale

(col. 68, line 56 – col. 69, line 13.)

Regarding claim 16, Das teaches that disclosed compounds such as the one above has a Tg of at least 150°C.  (col. 2, lines 19-20.)  Das further teaches that these compounds may be cured in the presence of peroxides.  (col. 69, lines 45-50.)

Regarding claims 18-20, Das teaches that the disclosed compounds and compositions have the following applications:

    PNG
    media_image4.png
    474
    412
    media_image4.png
    Greyscale

(col. 72, lines 34-59.)
Regarding claims 21 and 22, Das teaches that the disclosed compound and compositions have the following applications:

    PNG
    media_image5.png
    367
    404
    media_image5.png
    Greyscale

(col. 71, lines 21-41.)

Allowable Subject Matter
Claims 4 and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the closest prior art reference (Das, discussed above) does not teach or fairly suggest compounds in which R6 is a phenyl, naphthyl, anthryl, or biphenyl group.

Regarding claim 17, the closest prior art reference (Das, discussed above) does not teach or fairly suggest the recited methods of curing.  Indeed, the compounds of Das do not appear to have functional groups that allow for the curing methods of claim 17.

Claims 23 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 23 and 24, the closest prior art reference (Das, discussed above) does not teach or fairly suggest compounds in which R6 is a phenyl group, which is required in the first resin (a) of the present claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763